IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009
                                     No. 08-50522
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MA MAYELA SWINDELL

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:07-CR-2873-2


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Ma Mayela Swindell was convicted by a jury of one count of importation
of marijuana and one count of possession of marijuana with intent to distribute
and was sentenced to concurrent 21-month terms of imprisonment. Swindell
was the passenger in a vehicle that was stopped at the Ysleta port of entry in El
Paso, Texas. Law enforcement agents discovered bundles of marijuana hidden
in the airbag and heater areas of the vehicle.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50522

      Swindell argues that the evidence was insufficient to support her
convictions. She contends that the Government did not meet its burden to prove
that she knowingly possessed the marijuana concealed in the hidden
compartment of the vehicle.      The jury heard evidence that Swindell acted
nervous at the time of the traffic stop. Additionally, the jury heard evidence that
Swindell attempted to distract law enforcement officers conducting a search of
the vehicle; attempted to interrupt questioning of the driver of the vehicle,
Francisco Lopez-Montes de Oca (Lopez); and avoided answering questions.
Additionally, Lopez testified that Swindell was present during meetings
discussing the shipment of marijuana.        In view of Swindell’s attempts at
distraction and Lopez’s testimony establishing Swindell’s knowledge, and
considering the reasonable inferences drawn from the evidence in the light most
favorable to the verdict, a rational trier of fact could have found that the
evidence established the elements of the offense beyond a reasonable doubt. See
United States v. Lopez-Moreno, 420 F.3d 420, 437-38 (5th Cir. 2005); United
States v. Delagarza-Villarreal, 141 F.3d 133, 139 (5th Cir. 1997); United States
v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990). The judgment of the district
court is thus AFFIRMED.




                                        2